       Case 3:20-cv-05274-LC-EMT Document 5 Filed 07/14/20 Page 1 of 2



                                                                         Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION
THIEOPHILUS JONES,
    Plaintiff,

vs.                                            Case No.: 3:20cv5274/LAC/EMT

MARK INCH, et al.,
     Defendants.
__________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated June 15, 2020 (ECF No. 4). Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.

      2.     This case is DISMISSED without prejudice for Plaintiff=s failure to
        Case 3:20-cv-05274-LC-EMT Document 5 Filed 07/14/20 Page 2 of 2



                                                                      Page 2 of 2

        comply with an order of the court.

       DONE AND ORDERED this 14th day of July, 2020.




                                s /L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5274/LAC/EMT
